Case 1:20-cv-00458-DDD-JPM Document 27 Filed 06/10/20 Page 1of1PagelID#: 1145

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
TATALU HELEN DADA, ET. AL. CIVIL ACTION NO. 1:20-CV-00458
Petitioners
VERSUS JUDGE DRELL

DIANNE WITTE, in her official capacity
As Interim New Orleans Field Office

Director, U.S. Immigration and Customs
Enforcement, ET. AL. MAGISTRATE JUDGE PEREZ-MONTES

Respondents
ORDER
Considering the Motion to Dismiss Appeal filed herein by Respondents to be well founded,

IT IS HEREBY ORDERED that the Motion to Dismiss Appeal filed by Respondents is

GRANTED.
Yt

THUS DONE AND SIGNED in Chambers in Alexandria, Louisiana, this / O ” day

SSS ee

HONORABLE DEE D. DRELL
UNITED STATES DISTRICT JUDGE

of June, 2020.

 
